                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNffED STATES DISTRICT COURT                                    DOC#:        /
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: i 'J It "I7

 TURNER NETWORK SALES, INC.,

                             Plaintiff,
                                                             No. 17-CV-7599 (RA)
                        v.
                                                              OPINION & ORDER
 DISH NETWORK L.L.C.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

       Plaintiffi'Counter-Defendant Turner Network Sales, Inc. ("TNS"), a licensor of television

programming services, brings this action for breach of contract and declaratory judgment against

Defendant/Counter-Claimant DISH Network L.L.C. ("DISH"), a television programming

distributor. TNS claims that DISH breached the parties' license agreement by, among other things,

failing to properly calculate and pay license fees for the distribution of Cable News Network

("CNN"). DISH brings counterclaims against TNS for breach of two separate provisions of the

license agreement. Before the Court is TNS' s motion for summary judgment, as well as its motion

to strike several paragraphs of a declaration submitted by DISH in opposition to that motion. For

the reasons that follow, the motion to strike is denied and the motion for summary judgment is

granted in part and denied in part.

                                          BACKGROUND

       The following facts are undisputed unless otherwise noted. TNS promotes, licenses, and

distributes Turner Broadcasting System, Inc.' s television programming services, including CNN.

DISH distributes television programming to consumers through its direct broadcast satellite and

over the internet platforms ( called "Systems"). In 2005, TNS and DISH entered into an affiliation
agreement whereby DISH acquired the right to distribute TNS services, including CNN, in

exchange for monthly license fees. Pursuant to that agreement, DISH was to pay TNS a monthly

lic.ense fee for CNN, which (with certain exceptions) was calculated by multiplying a specified

rate by the number ofDISH's total subscribers for that month.

        In 2009, the parties renegotiated their 2005 affiliation agreement. They agreed to modify

the provision of their agreement that governed the calculation of the monthly license fee for CNN.

The agreed-upon language, which was incorporated into the 2009 affiliation agreement (the "2009

Agreement"), read in pertinent part as follows:

        [T]he following rates shall apply per month for each CNN Subscriber, unless any other 24-
        hour per day national news service (other than HLN) is received by a greater number Total
        Subscribers than CNN in such System, in which case, the following rates shall apply per
        month and [DISH] shall pay on the greater of (A) each CNN subscriber or (B) each of
        [DISH's] Total Subscribers in such System.

Warren Deel. Ex. I, Schedule B (emphasis added).                  The provision (with some exceptions)

essentially permitted DISH to pay for CNN based on CNN Subscribers, rather than Total

Subscribers, if no "other 24-hour per day national news service" was received by more subscribers

than CNN. 1 The provision was intended to incentivize DISH to distribute CNN to at least as many

subscribers as any other 24-hour national news service.

        Throughout the term of the 2009 Agreement-from August 14, 2009 until March 30,

2015-DISH calculated and paid license fees for CNN based on information generated by DISH,

without the involvement ofTNS. Each month, DISH submitted a payment report to TNS. These

payment reports showed that DISH was paying for CNN using a figure called "Households." The

parties dispute what this "Households" figure was intended to represent.                    TNS asserts that


         1 The Agreement defined "CNN Subscriber[s]" as "those Customers authorized by [DISH] to receive CNN,"
and defined "Total Subscriber[s]" as "each and every Customer of [DISH] receiving any level of television service
from a System, provided that ... the term Total Subscribers shall not include Excluded Subscribers." Warren Deel.
Ex. I at 1,5.

                                                       2
Households was used as a proxy for Total Subscribers. It further asserts that DISH paid for CNN

using a proxy for Total Subscribers because DISH had internally determined that The Weather

Channel-which, it is undisputed, was at most relevant times more widely distributed than CNN-

qualified as an "other 24-hour per day national news service" under the 2009 Agreement. DISH,

on the other hand, asserts that the Households figure was not intended to be used as a proxy for

Total Subscribers, but rather that it closely approximated CNN Subscribers at the start of the 2009

Agreement.    Over time, according to DISH, the Households figure grew to more closely

approximate Total Subscribers, not because of a deliberate decision on the part of DISH, but rather

as an incidental byproduct of the way the services were packaged. DISH asserts that it never made

any determination during the term of the 2009 Agreement that The Weather Channel was an "other

24-hour per day national news service," such that DISH was obligated to pay for CNN based on

Total Subscribers.

       In late 2014 and early 2015, TNS and DISH negotiated anew affiliation agreement. During

these negotiations, the parties did not discuss or renegotiate the above-quoted provision of the

2009 agreement. That provision was instead incorporated nearly verbatim into the new affiliation

agreement (the "2015 Agreement" or the "Agreement"), which became effective on April 1, 2015.

Also on April 1, 2015, the parties entered into a separate agreement (the "Letter Agreement"),

whereby DISH acquired the right to distribute CNN (and other TNS services) to Delta Airlines

and Virgin Atlantic for delivery to the airlines' passengers. In the Letter Agreement, the parties

adopted many of the same provisions that were incorporated into the 2015 Agreement.

       From April of2015 until February of 2017, DISH continued to pay license fees for CNN

using the Households figure. Then, in April of 2017, DISH informed TNS that it had been

overpaying for CNN during the course of the 2015 Agreement. DISH further informed TNS that



                                                3
it intended to recover its overpayment of approximately $20 million by reducing the monthly

license fees it paid for CNN until the amount was recovered in full. 2 For the following two

accounting months, DISH did not include any payment for CNN when it remitted the license fees

it owed for the distribution ofTNS services. After that, DISH paid reduced monthly fees for CNN

until it had fully recovered its claimed overpayment. DISH then resumed paying the full CNN

monthly license fee, but rather than calculating it using the number of Households, as it had before,

it calculated the fee using the number of CNN Subscribers.

        In October of 2017, TNS filed the Complaint in this action, and in May of 2018, it filed the

Amended Complaint. The Amended Complaint brings claims against DISH for breach of contract

and declaratory judgment. It alleges that DISH breached the 2015 Agreement by (I) withholding

license fees in order to recoup its claimed overpayment for CNN, and (2) subsequently remitting

its license fees for CNN based on CNN Subscribers, rather than Total Subscribers. The Amended

Complaint further alleges that DISH breached the 2015 Agreement, as well as the associated Letter

Agreement, by, inter alia, remitting untimely payments, improperly calculating the fees owed for

bulk customers, and taking a discount on CNN license fees despite its non-compliance with the

Agreement. TNS seeks monetary damages and a declaration that DISH is obligated to pay for

CNN based on Total Subscribers for any month in which The Weather Channel is received by a

greater number of Total Subscribers than CNN.

         DISH answered the Amended Complaint and brought counterclaims against TNS for

breach of two separate provisions of the 2015 Agreement-the Most Favored Nation provision

and the DISH Avails provision. DISH seeks monetary damages for these alleged breaches, as well



          2 DISH did not attempt to recover any overpayment made during the course of the 2009 Agreement. TNS

clarified at oral argument that this was due to the parties' mutual release of claims arising out of the 2009 Agreement,
which was entered into at the end of the 2009 Agreement's term.

                                                           4
as a declaration that The Weather Channel does not qualify as an "other 24-hour per day national

news service" under the Agreement. TNS filed the instant motion for summary judgment. In

opposition, DISH submitted, inter alia, the declaration of David Shull. TNS filed a motion to

strike several paragraphs of that declaration.

                                          DISCUSSION

       The Court first addresses TNS' s motion to strike, followed by its motion for summary

judgment. For the reasons that follow, the motion to strike is denied and the motion for summary

judgment is granted in part and denied in part.

       I.      Motion to Strike

       TNS moves to strike paragraphs 9-14 of the declaration of David Shull. DISH has since

withdrawn paragraph 9 of the declaration, so that only paragraphs 10-14 remain in dispute. 1n

these paragraphs, Shull-who was a Senior Vice President and Executive Vice President at DISH

from 2008 until 2015, and who subsequently worked as Chief Executive Officer of Weather Group

(which provides The Weather Channel)-speaks about two topics. First, in paragraphs IO and 11,

he asserts that-while at DISH-neither he, nor to his knowledge anyone else at DISH, considered

The Weather Channel to be an "other 24-hour per day national news service" under the 2009

Agreement. Second, in paragraphs 12-14, he attests that-while CEO of The Weather Channel-

he also did not consider The Weather Channel to be a 24-hour national news service comparable

to, for example, CNN, MSNBC, or FOX News Channel.

        As to paragraphs 10 and 11, TNS argues that they should be stricken because Shull is not

competent to testify about these matters. Federal Rule of Civil Procedure 56( c)(4) requires that a

"declaration used to support or oppose a motion must be made on personal knowledge, set out

facts that would be admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated." Here, Shull's declaration states that he was a Senior Vice President

                                                  5
in DISH's programming department from 2008 until 2013 and that, in 2008 and 2009, he was the

lead negotiator of the 2009 Agreement between DISH and TNS.                Shull Deel.   ,r,r   4-5.   The

declaration thus clearly sets forth the basis for Shull' s personal knowledge of, and competence to

testify about, his interpretation of the term "other 24-hour per day national news service" under

the 2009 Agreement. TNS nevertheless argues that Shull lacked the requisite personal knowledge

because DISH, in its response to TNS 's interrogatories, did not list Shull as an individual with

"knowledge of when, how, or who made the decision to pay for CNN on any basis other than CNN

Subscribers." This argument is unavailing, because the testimony in paragraph 10 merely concerns

Shull's interpretation of the contract (and not any payment decision), and paragraph 11 merely

states, consistent with DISH's responses to interrogatories, that Shull has "no recollection" of any

decision to pay for CNN based on total subscribers. TNS' s motion to strike paragraphs 10 and 11

of the Shull declaration for lack of competence is, accordingly, denied.

        TNS further argues that paragraphs 10-14 of the declaration should be stricken because

DISH inadequately disclosed the anticipated subjects of Shull's testimony. Rule 26(a) requires

that a party's initial disclosures include "the name and, if known, the address and telephone number

of each individual likely to have discoverable information-along with the subjects of that

information-that the disclosing party may use to support its claims or defenses[.]" Under Rule

37(c), a party who "fails to provide information or identify a witness as required by Rule 26(a) ..

. is not allowed to use that information or witness to supply evidence on a motion, at a hearing, or

at a trial, unless the failure was substantially justified or is harmless." In exercising its discretion

to exclude challenged testimony under Rule 37, "a court should consider: ( 1) the party's

explanation for the failure to comply with the discovery rules; (2) the importance of the testimony

of the witness; (3) the prejudice suffered by the opposing party as a result of having to prepare to



                                                   6
meet the new testimony; and (4) the possibility of a continuance." Krawec c. Kiewit Constructors

Inc., 11-CV-0123 (LAP), 2013 WL 1104414, at *7 (S.D.N.Y. Mar. 1, 2013) (internal quotation

marks and brackets omitted) (quoting Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir. 2006)).

       Here, DISH identified Shull in its initial disclosures as an individual likely to have

discoverable information about this case. The disclosure specifically stated that Shull was "no

longer employed by DISH but was DISH's Senior Vice President of Content Acquisition and

Programming." Bakowski Reply Aff. Ex. 2. The disclosure further stated that the subjects of

Shull' s potential testimony included, "among others, the negotiation, interpretation, and

performance under the 2009 Agreement." Id As explained above, paragraphs 10 and 11 of the

declaration concern Shull' s personal knowledge of how the 2009 Agreement was interpreted. The

testimony in these paragraphs thus falls squarely within the scope ofDISH's initial disclosure, and

TNS 's motion to strike these paragraphs is, for that reason, denied.

       As to paragraphs 12-14, these paragraphs arguably fall outside the scope of the subjects

identified in DISH's initial disclosures, since they concern Shull's role at The Weather Channel,

not his time at DISH. DISH, moreover, has not provided any explanation for its failure to disclose

this potential testimony. The Court agrees with TNS that it would have been more helpful for

DISH to have disclosed Shull's role at The Weather Channel, and the possibility of his testimony

based on that role, earlier on in the case. Nevertheless, DISH did identify Shull as a potential

witness in its initial disclosures, and the disputed testimony was not material to the outcome of

TNS's summary judgment motion. TNS has thus suffered no prejudice from DISH's omission

that cannot be cured with an opportunity to depose Shull before trial. Since "other less drastic

options, including the re-opening of discovery, are feasible and appear more appropriate than

preclusion," TNS's motion to strike paragraphs 12 through 14 is denied. See Krawec, 2013 WL



                                                  7
1104414, at *7-8 (denying a motion to strike where, despite an inadequate disclosure, the non-

movant had identified the individual as a potential witness, there was no evidence of bad faith, and

a sanction less severe than preclusion would allow the movant to address the issues testified to in

the declaration). TNS will have the opportunity, if it wishes to do so, to re-open fact discovery for

the limited purpose of deposing David Shull on matters concerning its claim for post-April 2017

underpayments of CNN license fees.

        II.     Motion for Summary Judgment

        TNS moves for summary judgment on all of the claims and counterclaims at issue in this

case. On a motion for summary judgment, the Court must "construe the facts in the light most

favorable to the non-moving party and must resolve all ambiguities and draw all reasonable

inferences against the movant." Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir. 2011). Summary

judgment is appropriate "if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(a). A dispute

regarding a material fact is genuine "if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party." Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986).

       The Court first addresses the parties' principal dispute---concerning the payment oflicense

fees for CNN-and then addresses the remaining claims and counterclaims for breach of the 2015

Agreement and Letter Agreement. For the reasons explained below, TNS's motion is granted in

part and denied in part.

               A. License Fees for CNN

       TNS brings two claims against DISH for improper payment oflicense fees for CNN--one

for the money that DISH withheld in license fees in order to recoup its claimed overpayment, and

one for DISH's subsequent monthly payments, which were calculated using CNN Subscribers,

rather than Total Subscribers. TNS argues that it is entitled to summary judgment on the first

                                                 8
claim because DISH was not permitted, as a matter of law, to recover the license fees it calculated

and voluntarily remitted to 1NS under the Agreement. As to the second claim, 1NS argues that

DISH's payments based on CNN Subscribers breached the Agreement because The Weather

Channel-which was at most relevant times more widely distributed than CNN-indisputably

qualifies as an "other 24-hour per day national news service" under the Agreement. The Court

agrees with 1NS as to its first claim, but disagrees as to its second.

                   1. The Recouped Fees

       1NS first argues that it is entitled to summary judgment on its claim to recover the fees

that DISH recouped for its claimed overpayments running from April of 2015 until February of

2017. It contends that DISH's recoupment was barred as a matter of law by the voluntary payment

doctrine. The Court agrees. The voluntary payment doctrine, which "bars recovery of payments

voluntarily made with full knowledge of the facts, and in the absence of fraud or mistake of

material fact or law," Dillon v. U-A Columbia Cablevision of Westchester, Inc., 100 N.Y.2d 525,

526 (2003) (citation omitted), squarely applies to the facts of this case. DISH, which-it is

undisputed-was solely responsible for calculating the license fees it owed to 1NS, voluntarily

remitted monthly payments based on its Household subscribers for more than seven years (two of

which were during the term of the 2015 Agreement). DISH does not contend that the payments

were made under circumstances constituting fraud or duress, or that they were otherwise

involuntary. See Wurtz v. Rawlings Co., LLC, 12-CV-1182 (JMA) (AKT), 2016 WL 7174674, at

*5 (E.D.N.Y. Nov. 17, 2016) ("[T]he voluntary payment doctrine applies only to voluntary

payments, not to payments made as a result of fraud or duress."). To the contrary, the record is

clear that DISH, a sophisticated entity, was solely responsible for generating its own subscriber

data and calculating its own fees, without any involvement-let alone fraud or duress-from 1NS



                                                   9
at all. DISH cannot now claim, after years of voluntary payments, that it is entitled to recoup fees

that it was solely responsible for calculating based on its own understanding of its obligations

under the Agreement.

       A substantial body of New York case law supports this result. Consider, for instance,

Gimbel Brothers, Inc. v. Brook Shopping Centers, Inc., 499 N.Y.S.2d 435 (App. Div. 2d Dep't

1986), in which the lessee of a premises at a shopping center paid its landlord weekly "Sunday

charges" for a year and a half, only to later claim that it had no obligation to do so under the parties'

lease agreement. Although the Second Department agreed with the lessee that it had no contractual

duty to pay the Sunday charges, it held that the lessee nevertheless was not entitled to recoup the

payments that it had already made. Id. at 438. The court reasoned that the payments were made

"voluntarily, without protest, and that no mistake of fact was involved." Id.             The evidence

established that the payments were authorized and clearly identified on the company's invoices,

and that the company, at a subsequent annual budget review meeting, had reversed course and

decided to stop paying the charges. Id. The lessee "could not specify what precise fact was

supposedly mistaken, or what officer at Gimbels actually made a mistake." Id. Nor, apparently,

had the lessee made any mistake oflaw. Rather, the court concluded, the lessee simply "displayed

a marked lack of diligence in determining what its contractual rights were, and [was] therefore not

entitled to the equitable relief ofrestitution." Id. at 439. Several other cases have similarly applied

the voluntary payment doctrine to reach comparable results. See, e.g., Citicorp N Am., Inc. v.

Fifth Ave. 58/59 Acquisition Co., LLC, 895 N.Y.S.2d 39, 39-40 (App. Div. 1st Dep't 2010)

(affirming the dismissal of the plaintiffs complaint based on the voluntary payment doctrine,

where "plaintiffs, highly sophisticated entities, made no inquiry for approximately nine years

regarding the amount of rent they were paying, and never compared the rent provisions of their



                                                   10
lease to the rent amounts invoiced by defendants in order to determine if they were being

overcharged."); Lavin v. Town ofE. Greenbush, 843 N.Y.S.2d 484,491 (Sup. Ct. 2007) (on motion

for summary judgment, applying the voluntary payment doctrine to preclude recoupment of

overpaid wages because "[d]efendant voluntarily paid plaintiff, or paid plaintiff under a mistake

of law, and under either circumstance, defendant is not permitted to recoup such payments under

the voluntary payment doctrine.").

       DISH argues that this case is distinct from those authorities, because here DISH was

operating under a mistake of fact or law. It is true, as DISH points out, that the voluntary payment

doctrine "does not apply ... when a plaintiff made payments under a mistake of fact or law

regarding the plaintiffs contractual duty to pay." Spagnola v. Chubb Corp., 574 F.3d 64, 72 (2d

Cir. 2009). This exception to the doctrine traditionally applied only to mistakes of fact, but was

subsequently broadened by statute to "giv[e] courts discretion to allow recovery in situations where

a payment was made under mistake oflaw." Wurtz, 2016 WL 7174674, at *5; see N.Y. C.P.L.R.

§ 3005 ("When relief against a mistake is sought in an action or by way of defense or counterclaim,

relief shall not be denied merely because the mistake is one of law rather than one of fact."). As

other courts have explained, however, the purpose of this statutory modification "was to remove

technical objections in instances where recoveries can otherwise be justified by analogy with

mistakes of fact."   Wurtz, 2016 WL 7174674, at *5 (internal quotation marks and brackets

omitted); see also Jossel v. Meyers, 629 N.Y.S.2d 9, 11 (App. Div. 1st Dep't 1995). The provision

"does not permit a mere misreading of the law by any party to cancel an agreement." Symphony

Space, Inc. v. Pergola Properties, Inc., 88 N. Y.2d 466, 485 (1996) (quoting Siegel, Practice

Commentaries, McKinney's Cons. Laws ofN.Y., Book 7B, CPLR § 3005, at 621). "As long as




                                                11
the mistake has not been induced by the other party's misrepresentations ... resort to CPLR 3005

may be misplaced." Gonzalez v. Green, 831 N.Y.S.2d 856,861 (Sup. Ct. 2006) (quoting Siegel).

        Here, DISH argues that its decision to pay based on Households from 2009 until 2017 was

based on a mistake of fact-namely, an assumption that "Households" was a proxy for CNN

Subscribers. TNS, however, has demonstrated that there is no genuine dispute of fact on this

question. It is undisputed that, in 2009, a DISH vice president named Carolyn Crawford directed

DISH's accounting department to pay for CNN based on Households. Mem. in Opp. at 19. It is

further undisputed that, in 2015, DISH employees discussed the CNN payment provision and

decided to continue paying based on Households, as they had during the entire course of the prior

agreement. DISH Statement of Material Facts ("SMF") 167. TNS has further offered substantial,

unrebutted evidence that "Households" was at that time, and at all other relevant times, used by

DISH as a proxy for Total Subscribers. This evidence includes, for example, the testimony of

Dana McLeod, a DISH Finance Director, who explained that "household and total subscribers

[were] often used interchangeably," as well as the testimony of Beverly Madlock, a DISH Senior

Accounting Manager, who similarly testified that "households subscribers was intended to be a

proxy for total subscribers ... rather than CNN subscribers." McLeod Dep. at 148; Madlock Dep.

at 46. It also includes a 2009 email-part of the same email chain in which Crawford directed

payment for CNN based on Households-in which another DISH employee explained to TNS that

"[r]esidential subs are only subs that receive CNN while household subs is our entire subs base

less what your contract allows us to carve out." Morgan Deel. Ex. 3. In fact, DISH's position at

the early stages of this litigation was that its Households calculation "was intended to approximate

Total Subscribers."    Bakowski Deel. Ex. 4 at 4 (DISH's response to TNS's requests for

admissions).



                                                12
        DISH's only evidence in support of its more recently-developed theory that DISH

mistakenly thought Households was meant to approximate CNN Subscribers is that, in 2009, the

number of Households subscribers was closer to the number of CNN Subscribers than Total

Subscribers. But DISH-which has explained that it "could find no documentation regarding the

rationale for the decision to pay on Households in 2009," Mem. in Opp. at 20 n.15--offers no

evidence to rebut the numerous emails and deposition statements adduced by TNS, which

uniformly show that DISH used Households as a proxy for Total Subscribers, not CNN

Subscribers. In light of this evidence, and in the absence of any contrary evidence indicating that

any DISH employee ever thought Households was a proxy for CNN Subscribers, the fact that in

2009 the number of Households was closer to CNN Subscribers is insufficient to raise a triable

issue of fact as to DISH's intended meaning of that term. The unrebutted evidence shows that

DISH used Households as a proxy for Total Subscribers, and that it paid for CNN based on

Households because DISH employees, with "full knowledge of the facts," decided to do so.

Spagnola, 574 F.3d at 72.

       DISH devotes a substantial portion of its briefing to rebut TNS's contention that DISH

decided to pay based on Households because it determined that The Weather Channel was an

"other 24-hour per day national news service" within the meaning of the Agreement. Although

the Court agrees with DISH that genuine disputes of fact remain on this question-compare

Schlichting Dep. at 83 ("The Weather Channel was interpreted to be-you know, somebody

interpreted The Weather Channel as a news channel") with LeCuyer Dep.        ,r 10 ("We could not
find-and have not found-any documentation regarding[] Crawford's decision, so this was our

conjecture ... I did not-and still do not-know why she made that decision.")-it does not see

the relevance of this dispute to the applicability of the voluntary payment doctrine. Whether DISH



                                               13
decided to pay based on Households because it determined that The Weather Channel was a 24-

hour news service, or for some other reason, it is clear from the record that DISH made this

decision with full knowledge of the relevant facts, not based on any mistake. The voluntary

payment doctrine, accordingly, applies.

        To the extent that DISH contends that its decision to pay based on Households was instead

based on a mistake of law-such as a mistaken understanding of its obligations under the

contract-such a mistake does not warrant excusal from the voluntary payment doctrine under the

circumstances of this case.     As explained above, New York's statutory modification to the

voluntary payment doctrine, which, under some circumstances, permits excusal from the doctrine

in the event of a mistake of law, still "does not permit a mere misreading of the law by any party

to cancel an agreement." Symphony Space, 88 N.Y.2d at 485. Where, as here, a sophisticated

party has for years remitted voluntary payments pursuant to an understanding of its legal

obligations (and there is no indication that such understanding was fraudulently induced), courts

have consistently held that such party's "lack of diligence in determining what its contractual rights

were" precludes recoupment of the voluntarily remitted funds. Gimbel Bros., 499 N.Y.S.2d at

439; see also, e.g., Eighty Eight Bleecker Co., LLC v. 88 Bleecker St. Owners, Inc., 824 N.Y.S.2d

237, 239 (App. Div. 1st Dep't 2006) (precluding recoupment of an overpayment in rent where the

plaintiff, a sophisticated entity, "made no inquiry for approximately 20 years regarding the amount

of rent it was paying").

       Finally, the cases relied on by DISH to argue for the inapplicability of the voluntary

payment doctrine are inapposite. Those cases involved claims which were "predicated on a lack

of full disclosure by defendant[s]." Fink v. Time Warner Cable, 810 F. Supp. 2d 633, 649

(S.D.N.Y. 2011). For example, in Spagnola v. Chubb Corp., 574 F.3d 64, 73 (2d Cir. 2009), an



                                                 14
owner of a homeowner' s insurance policy sued his insurer for improperly increasing his premiums.

The defendant argued that the plaintiffs claims were barred by the voluntary payment doctrine,

because the defendant had sent the plaintiff policy renewals which, in its view, should have alerted

the plaintiff to the premiums increase. The Second Circuit reversed the district court's dismissal

of the complaint, holding that, in the light most favorable to the plaintiff, the renewal letters-

which stated that the plaintiff was receiving "annual premium savings"--could have been

misleading. Similarly, in Choice Money Transfer, Inc. v. Societe International de Change, Arimec,

LLC, 17-CV-2639 (JSR), 2017 WL 6507108, at *6 (S.D.N.Y. Dec. 18, 2017), a court in this district

declined to rule in favor of the defendant on the basis of the voluntary payment doctrine, because

"[the defendant's] invoices were confusing," potentially causing the plaintiff to pay the defendant

more than what it was owed. Here, by contrast, it is undisputed that DISH was solely responsible

for calculating its own license fees, based on its understanding of its obligations under the contract,

without any involvement from TNS. DISH SMF ,i 46. DISH-unlike the plaintiffs in Spagnola

and Choice Money Transfer-thus cannot claim that its payments were wrongfully induced by any

misleading invoices or incorrect representations from TNS.

        Because DISH's payments for CNN during the first two years of the 2015 Agreement were

made voluntarily and with full knowledge of the facts, its recoupment of the voluntarily remitted

fees was barred by the voluntary payment doctrine. The Court therefore grants TNS 's motion for
                                                                                                  3
summary judgment on its claim to recover the fees that DISH wrongfully recouped.




        3   In light of this holding, the Court does not address the parties' arguments concerning whether the 2015
Agreement permitted DISH to offset its claimed overpayment against its subsequent monthly fees. Even if it had such
a right, the offset was wrongful, because the voluntary payment doctrine barred DISH's recovery of the fees.

                                                        15
                   2. The Post-April 2017 Fees Paid Based on CNN Subscribers

       The Court denies TNS's motion, however, with respect to its claim that DISH breached the

Agreement when, beginning in April of 2017, DISH began calculating its license fees for CNN

based on CNN Subscribers, rather than Total Subscribers. TNS argues that DISH was indisputably

obligated to pay for CNN based on Total Subscribers, because the Agreement is clear that The

Weather Channel-which was at most relevant times received by more Total Subscribers than

CNN-was an "other 24-hour per day national news service" under the Agreement. The Court

disagrees.

       Under New York law, which the parties agree controls, the Court's "role in interpreting a

contract is to ascertain the intention of the parties at the time they entered into the contract." Evans

v. Famous Music Corp., 1 N.Y.3d 452, 458 (2004). "[T]he initial question for the court on a

motion for summary judgment with respect to a contract claim is whether the contract is

unambiguous with respect to the question disputed by the parties." Law Debenture Trust Co. of

N. Y. v. Maverick Tube Corp., 595 F.3d 458,465 (2d Cir. 2010) (internal quotation marks omitted).

"If that intent is discernible from the plain meaning of the language of the contract, there is no

need to look further." Evans, 1 N.Y.3d at 458. If, however, the contract language is ambiguous,

"reference to extrinsic evidence provides guidance to the parties' intent." Christiania Gen. Ins.

Corp. ofN.Y. v. Great Am. Ins. Co., 979 F.2d 268,274 (2d Cir. 1992). "[W]henresort to extrinsic

evidence is necessary to shed light on the parties' intent, summary judgment is ordinarily not an

appropriate remedy, and must be denied unless, viewing the evidence in the light most favorable

to the nonmovant and resolving all doubts in its favor, no reasonable trier of fact could find against

the movant." Id (citation omitted).




                                                   16
                      a. The Contract Language

       As to the first inquiry-"whether the contract is unambiguous with respect to the question

disputed by the parties," Law Debenture, 595 F.3d at 465-the Court concludes that the language

is ambiguous. "Contract language is ambiguous if it is reasonably susceptible of more than one

interpretation[.]" Nycal Corp. v. Inoco PLC, 988 F. Supp. 296, 299 (S.D.N.Y. 1997). "An

ambiguity exists where the terms of the contract could suggest more than one meaning when

viewed objectively by a reasonably intelligent person who has examined the context of the entire

integrated agreement and who is cognizant of the customs, practices, usages and terminology as

generally understood in the particular trade or business." Law Debenture, 595 F.3d at 466 (internal

quotation marks omitted). On the other hand, "[nJo ambiguity exists where the contract language

has a definite and precise meaning, unattended by danger of misconception in the purport of the

contract itself, and concerning which there is no reasonable basis for a difference of opinion." Id

at 467 (internal quotation marks and brackets omitted).

       The key provision of the contract at issue here is easily susceptible to more than one

interpretation. As explained above, the critical contingency on which the license fees for CNN

depended was whether "any other 24-hour per day national news service" was received by more

subscribers than CNN. If so, DISH was required to pay for CNN based on the greater of CNN

Subscribers or Total Subscribers. If not, DISH was permitted to pay for CNN based solely on the

number of CNN Subscribers. Yet, the key language ("any other 24-hour per day national news

service") is nowhere defined in the Agreement. This critical phrase is subject to multiple possible

interpretations. For example, it is not clear how much news a service must broadcast in order to

qualify as a "24-hour per day national news service." Must the channel air news exclusively for

each of the 24 hours per day that it is on the air? Or might a service qualify as a "24-hour per day



                                                17
national news service" if it airs mostly news, but also broadcasts the occasional movie, talk show,

or reality program? It also is not clear from the contract language what type of news the service

must air in order to qualify as a "24-hour per day national news service." Does "news" refer

exclusively to breaking news, headline news, or national news? Or does it also encompass other

information about recent events, such as the latest developments in sports, entertainment, or the

weather? What if a channel-like ESPN, E!, or The Weather Channel-airs only a specific subset

of the news, and therefore appeals to a different set of viewers than some of the more traditional

news services? These and other ambiguities are readily apparent when one pauses to consider

whether the term "other 24-hour per day national news service" has a "definite and precise

meaning." Law Debenture, 595 F.3d at 467.

       TNS argues that the contract language nevertheless unambiguously encompasses The

Weather Channel, because that service satisfies each of the key elements of that phrase. That is,

The Weather Channel (1) broadcasts 24 hours per day, (2) is distributed nationally, and (3) focuses

on weather, which is a type of news. Although TNS's interpretation of the contract is certainly a

plausible one, the Court is not persuaded that it is the only interpretation reasonably permitted by

the plain language of the Agreement. For one, TNS's interpretation neglects the ambiguities

described above concerning how much, and what type of, news a service must air in order to

qualify. The Weather Channel-which airs an assortment of programming related primarily to the

weather-conceivably falls directly within the gray area created by these ambiguities. TNS's

interpretation also does not consider the ambiguity in the term "national," which could-as urged

by TNS-refer to the service's geographic distribution or-as suggested by DISH-refer to the

type of news the service airs (thus excluding services that focus on local or international news).

Finally, as DISH argues, TNS's interpretation does not grapple with the term's use of the phrase



                                                18
"any other," which could-but does not necessarily-indicate that the news service must be one

that is comparable to CNN. Nor does it account for the exceptions expressly provided in the

contract provision (for Fox News and Headline News), which may further shed light on the types

of services to which the parties intended to refer when they used the phrase "other 24-hour per day

national news service." See Agreement, Schedule C (providing that DISH shall pay based on CNN

Subscribers "unless any other 24-hour per day national news service (other than HLN)" is more

widely distributed than CNN, and further providing that "[n]otwithstanding the foregoing," DISH

may (under certain circumstances) pay based on CNN Subscribers even if Pox News Channel is

more widely distributed than CNN).

        In short, the key disputed provision of the 2015 Agreement-"any other 24-hour per day

national news service"-is "reasonably susceptible of more than one interpretation." Nye al Corp.,

988 F. Supp. at 299. The Court thus concludes that the contract language is ambiguous and that

the plain language of the Agreement does not entitle TNS to judgment as a matter oflaw.

                       b. Extrinsic Evidence

        Since the language of the Agreement is ambiguous with respect to the key disputed term,

the Court next considers extrinsic evidence to discern the parties' intent. "[A] court appropriately

may dispose of a contract interpretation dispute on summary judgment, although the contract is

ambiguous, if the court finds either that there is no relevant extrinsic evidence or that there is

relevant extrinsic evidence, but such evidence is so one-sided that it does not create a genuine issue

of material fact." Nycal Corp., 988 F. Supp. at 299-300. Here, both TNS and DISH have

submitted relevant extrinsic evidence. The evidence, however, does not dispel the ambiguities in

the contract provision described above. To the contrary, the evidence confirms that genuine issues

of material fact persist concerning the Agreement's intended meaning.



                                                 19
                               i.   Course of Dealing

        First, TNS and DISH present conflicting evidence with respect to the parties' course of

dealing. "A course of dealing is commonly defined as a sequence of previous conduct between

the parties to an agreement which is fairly to be regarded as establishing a common basis of

understanding for interpreting their expressions and other conduct." Choice Money Transfer, 2017

WL 6507108, at *4 (internal quotation marks omitted). "Evidence of a prior course of dealing

may establish a party's awareness of and consent to intended contractual terms." New Moon

Shipping Co., Ltd. v. Man B&W Diesel AG, 121 F.3d 24, 31 (2d Cir. 1997). "A course of dealings

analysis ... require[ s], of course, an indication of the common knowledge and understanding of

the parties." Id. "An inference of the parties' common knowledge or understanding that is based

upon a prior course of dealings is a question of fact." Id.

       Here, TNS has not established the absence of a genuine dispute concerning the parties'

"common knowledge and understanding," id, of the Agreement's disputed provision. To the

contrary, the parties present conflicting evidence regarding how this provision was interpreted and

understood. On the one hand, TNS presents evidence to suggest that DISH paid for CNN based

on Households because it understood the term "other 24-hour per day national news service" to

encompass The Weather Channel. For example, TNS produced an email sent in the spring of2015

from DISH Financial Director Dana McLeod to individuals in the accounting and programming

departments stating, "For CNN the service subscribers are less than the pay-on subscribers since

we pay on total subscribers due to the fact that there are other 24-hour news channels that are more

widely distributed than CNN." Bakowski Deel. Ex. 10. Similarly, a July 2015 email from a Senior

Programming Manager, Mark Pomeroy, to a DISH intern explained that "the pay-on concept for

CNN is a bit different, rather than paying on actual subs receiving CNN we have to pay on all subs



                                                 20
receiving the most widely distributed news service (assume Weather Channel)." Id Ex. 36. TNS

also points to evidence that, in July of 2015, an analyst in DISH's finance department conducted

and circulated an analysis of TNS payment issues, which included a proposal to ensure that CNN

was the most widely distributed national news service. Id. Ex. 11. This analysis stated that The

Weather Channel was "arguably" a news channel that was more widely distributed than CNN.

       DISH, on the other hand, offers extrinsic evidence to rebut TNS's contention that the

parties mutually understood the phrase "any other 24-hour per day national news service" to

include The Weather Channel. For example, DISH presents evidence that, early on in the 2009

Agreement, TNS was under the impression that DISH should be paying based on CNN

Subscribers, and was confused by DISH's decision to instead pay based on Households. A memo

from an individual in the TNS accounting department shows that from the beginning of the 2009

Agreement until December of 2011, TNS kept a sub-ledger of credits from DISH's payments to

reflect the difference between CNN Subscribers and the higher Households figure. Morgan Deel.

Ex. 12. This memo explained that "DISH's contract requires payment for CNN based on Viewing

Subscribers" and that because DISH was paying for CNN based on Households, "it appeared to

Accounting that DISH had overpaid for CNN." Id. Only in December of 2011, after an audit

indicated that DISH's payments for CNN were correct in light of the fact that-at the time-"the

difference between Total Subscribers and Viewing Subscribers was minimal for CNN," did TNS

release to revenue the $2.5 million in credits that had accumulated on this sub-ledger. Id.

       DISH's evidence further indicates that TNS continued to discuss DISH's apparent

overpayments in subsequent years, when the difference between CNN Subscribers and Total

Subscribers grew. Gregory Bryant, who testified for MAI (the firm that TNS selected to audit

DISH's payments), confirmed that whether DISH should be paying for CNN based on Total



                                                21
Subscribers or CNN Subscribers was a topic of discussion between DISH and MAI during the

firm's 2013 audit. During these discussions, according to Bryant's testimony, MAI and 1NS

checked DISH's website and learned that, at least on its website, DISH classified The Weather

Channel as news. Based on this classification, as well as further discussions with 1NS' s legal

department, MAI treated The Weather Channel as a 24-hour national news service for the purposes

of its audit, resulting in the conclusion that DISH had been correctly paying for CNN. Construed

in the light most favorable to DISH, this evidence rebuts 1NS's contention that the parties' course

of dealing establishes "the common knowledge and understanding of the parties." New Moon

Shipping, 121 F.3d at 31. Rather, the conflicting evidence suggests that the parties' intended

meaning of the phrase "other 24-hour per day national news service" remains a disputed question

offact. 4

                                    ii.      Industry Custom and Usage

         The parties' extrinsic evidence concerning industry custom and usage further confirms the

existence of genuine issues of fact regarding whether The Weather Channel is an "other 24-hour

per day national news service" under the Agreement. See Atateks Foreign Trade Ltd. v. Private

Label Sourcing, LLC, 07-CV-6665 (HB), 2009 WL 1803458, at *4 (S.D.N.Y. June 23, 2009)

("Industry custom and trade usage may also be considered to assist the Court in determining the

intent of the parties.").

         1NS, on the one hand, has offered evidence that DISH itself includes The Weather Channel

in its "News Pack," which is a package of programming services organized around the news geme.




          4 This is so even if the Agreement is covered by New York's Uniform Commercial Code, as TNS conclusorily

asserts. As explained above, the express terms of the Agreement are ambiguous and the parties have presented
conflicting extrinsic evidence with respect to their course of dealing. The rule that the express terms of the contract
and the parties' course of dealing "must be construed whenever reasonable as consistent with each other," N.Y. U.C.C.
§ l-303(e), thus lends itself to no clear application at this stage of the case.

                                                         22
McLeod Dep. at 192-96; Schlichting Dep. at 123-24; Hartman Deel.            'ii 12. It has also adduced
evidence that DISH, as well as other distributors of television programming, place The Weather

Channel in the same channel lineup as other new services, indicating those distributors' judgment

that The Weather Channel qualifies as news. Hartman Deel. 'i['i[ 13-14. TNS has also produced

evidence to show that Kagan, a firm that provides research and analysis of the media and

communications sector, categorizes The Weather Channel as news in its reports. Id.        'ii 16 & Ex. 2.
Finally, TNS points to the declaration of Daniel Hartman-an experienced executive in the

television industry-to show that DISH is a 24-hour service, which is nationally distributed, and

which "focuses on weather news and other information programming related to weather."

Hartman Deel. 'i['i[ 7-9.

        DISH, however, has offered evidence to rebut TNS's contention that The Weather Channel

is considered by the television industry to be a 24-hour national news service. For instance, DISH

has submitted the declaration of Lynne Costantini-another experienced executive in the

television industry-to show that The Weather Channel "is best understood as a niche information

network covering weather forecasts and weather-related information, entertaimnent, and reality

programming," whose programming "does not compare to the news programming of national

significance aired by CNN." Costantini Deel. 'ii 9. Costantini further states in her declaration that

CNN and The Weather Channel are "not competitors," except "in the limited instance of breaking

news that relates to weather events of national significance, which is a small portion of CNN' s

programming focus." Id.     'ii 16.   Costantini's testimony is bolstered by the expert declaration ofC.

Paul Wazzan, who conducted a comparison of the two services and concluded that they were "not

substitutes." Wazzan Deel.     'ii 7.   This conclusion was based on Wazzan's findings that (1) there

was little overlap in the content offered by CNN and The Weather Channel, and (2) during periods



                                                     23
of time when only one of the two channels was on the air, ratings of the other channel did not

increase. Id. ,i,i 8-14.

        The extrinsic evidence offered by the parties thus does little to resolve the ambiguities

inherent in the term "other 24-hour per day national news service." In light of this conflicting

evidence, the Court cannot say that "no reasonable trier of fact could find against the movant" on

the question of the intended meaning of the term "other 24-hour per day national news service."

See Christiania, 979 F .2d at 274 ("[W]hen resort to extrinsic evidence is necessary to shed light

on the parties' intent, summary judgment is ordinarily not an appropriate remedy, and must be

denied unless, viewing the evidence in a light most favorable to the nonmovant and resolving all

doubts in its favor, no reasonable trier of fact could find against the movant.") (citation omitted).

Accordingly, TNS's motion for summary judgment on its claim that DISH breached the

Agreement by paying based on CNN Subscribers beginning in April of2017 is denied. Since the

meaning of the Agreement's disputed provision remains umesolved, the Court likewise denies

TNS 's motion for summary judgment on its claim for declaratory judgment.

        B. Additional Breach of Contract Claims

       In addition to its claims concerning DISH's payment of license fees for CNN, TNS also

brings claims against DISH for breach of several additional provisions of the 2015 Agreement and

Letter Agreement. TNS moves for summary judgment on each of these claims. For the reasons

that follow, the motion is denied as to TNS's claim for improper bulk billing. The Court reserves

ruling on the claims for interest and breach of the 20% discount provision.

                1. Improper Bulk Billing

       First, TNS contends that it is entitled to judgment on its claim that DISH improperly

calculated the fees owed to TNS for DISH's bulk billing customers. The Court disagrees.



                                                24
       Under the 2015 Agreement, DISH is entitled, under certain circumstances, to calculate its

fees for bulk customers (such as hotels, which might purchase services for multiple units at a

reduced rate) differently than it calculates its fees for other customers.            Agreement    1   8.

Specifically, if DISH distributes a bulk bill package that is reasonably equivalent to a package that

it distributes to non-bulk customers, it may determine the number of bulk customers for the

purposes of calculating its fees by multiplying the number of units that receive the service by a

"bulk factor." This bulk factor is calculated by "dividing (i) the monthly retail rate that DISH

charges in connection with the Bulk-Bill Arrangement for such Package by (ii) the residential

monthly retail rate that DISH charges a non-bulk Customer for the same or a reasonably equivalent

package." Id Thus, for example, "if DISH charges $10 per bulk unit (e.g., hotel room) per month

for a bulk package, and that bulk package is 'reasonably equivalent' to a residential package that

has a monthly retail rate of $50 per subscriber, the 'bulk factor' would be 20% (i.e., a $10

numerator divided by a $50 denominator)." Mem. in Opp. at 28 n.22. "DISH therefore calculates

the number of bulk customers for that package as 20% of the total bulk units receiving it." Id

        TNS claims that DISH breached this provision of the Agreement by improperly calculating

the bulk factor. Specifically, TNS claims that DISH (1) used its promotional and discounted bulk-

bill retail rates (rather than its standard rates) in order to artificially reduce the numerator, and (2)

incorporated local channel and equipment charges into its residential monthly retail rates in order

to artificially inflate the denominator. It is not obvious to the Court, however, why either of these

actions violates the plain language of the Agreement. The Agreement states that the numerator

shall be calculated using "the monthly retail rate that DISH charges in connection with the Bulk

Bill Arrangement for such Package." Agreement 18 (emphasis added). If what DISH "charges"

in connection will a bulk bill arrangement is a promotional or discounted price, rather than its



                                                   25
standard rate, nothing in the plain language of the contract unambiguously precludes the use of

that promotional price for the purposes of calculating the bulk factor.        Similarly, as to the

denominator, the Agreement requires DISH to use "the residential monthly retail rate that DISH

charges a non-bulk Customer for the same or a reasonably equivalent package." Id (emphasis

added). If what DISH "charges" a non-bulk customer includes local channel and equipment

charges, nothing in the plain language of the Agreement precludes DISH from incorporating those

charges into its bulk factor calculation. As DIS H's method of calculating its bulk billing customers

was not foreclosed by the plain language of the Agreement, and TNS offers no extrinsic evidence

to support its interpretation of the contract, TNS's motion for summary judgment on this claim is

denied.

                2. Underpayments and Untimely Fees

          TNS also moves for summary judgment on its claim that DISH breached the 2015

Agreement and Letter Agreement by at times remitting late payments, or underpayments, for

various TNS services. As DISH points out, however, these claims have in large part been resolved.

Specifically, as to the underpayments, DISH has already admitted to the errors and has paid the

balance of the fees it owed. Similarly, although some ofDISH's payments for TNS services were

remitted after the contractual 45-day period, there is no dispute that TNS has now received the

relevant monthly payments (which ranged from one day to approximately three weeks late). See

Northington Deel. 139. If the parties are unable to independently resolve TNS's claim for interest

on these payments, TNS may submit to the Court a proposed calculation of the interest it claims it

is owed, to which DISH will have an opportunity to respond.




                                                26
                 3. 20% Discount

       Finally, TNS seeks summary judgment on its claim that DISH further breached the

Agreement by improperly taking a 20% discount on its monthly CNN license fees, even though it

was not at all times compliant with the 2015 Agreement and Letter Agreement. The relevant

provision of the 2015 Agreement states that "the above rates [for CNN] shall be discounted by

twenty percent (20% )" in consideration of, among other things, "having a valid affiliate( s)

agreement with TNS ... and being in compliance with the terms and conditions of each of such

affiliate agreement(s)." Agreement Schedule C. In light of the Court's denial ofTNS's motion

with respect to its claim for the underpayment of post-April 2017 CNN license fees, ruling on

whether DISH breached the Agreement by applying a 20% discount would be premature at this

juncture. TNS 's entitlement to recover the 20% discount will be reconsidered once this claim has

been resolved.

       C. DISH's Counterclaims

       Lastly, TNS moves for summary judgment on DISH's two counterclaims, one for breach

of the Agreement's Most Favored Nation Provision and one for breach of the DISH Avails

provision. TNS's motion is granted as to the Most Favored Nation counterclaim but denied as to

the DISH Avails counterclaim.

                 1. Most Favored Nation Provision

       TNS first argues that it is entitled to summary judgment on DISH's claim that TNS

breached the Most Favored Nation provision of the 2015 Agreement. This provision requires TNS

to "promptly notify DISH in writing" if it grants to a Comparable Distributor a More Favorable

Provision than it offers to DISH. Agreement 138. In support of its motion for summary judgment

on this counterclaim, TNS has submitted the declaration of its Executive Vice President and



                                               27
Deputy General Counsel, Scott Miller, in which Miller testifies that "[w]hen TNS has granted a

lower [Net Effective Per Subscriber Rate ("NEPSR")] to a Comparable Distributor, TNS has

notified DISH of that More Favorable Provision by sending a letter to DISH describing the More

Favorable Provision and offering DISH the option to substitute that More Favorable Provision."

Miller Deel.   1 6. Miller further testifies that TNS sent DISH such letters on multiple occasions,
including, for example, on May 14, 2015, June 26, 2015, October 19, 2015, January 12, 2016,

January 24, 2017, January 19, 2018, and February 14, 2018. Id.       11 7-8. Moreover, DISH has
submitted copies of the MFN letters it provided to DISH on May 14, 2015, January 12, 2016,

November 3, 2016, and January 19, 2018. Bakowski Deel. Exs. 24-27.

       DISH, on the other hand, has done little to rebut TNS's demonstration of apparent

compliance with the MFN provision. It cites only to a portion of the deposition of Scott Miller, in

which Miller explains that, for the purposes of determining whether a more favorable provision

has been offered in a multi-year contract, TNS conducts its rates analysis on an annual basis.

Miller Dep. at 148. Thus, explains Miller, ifTNS enters into a more favorable multi-year contract

with a comparable distributor, TNS's MFN notice to DISH typically informs DISH of the

difference between the more favorable provision and DISH's provision for the current year, but

not for the subsequent years included in the multi-year agreements. Id. Miller further explains

that TNS adopted this practice because it makes little sense to conduct a years-long comparison of

its contracts with each distributor, in light of the likelihood that factors material to this analysis

will change from year to year (such as the execution of other contracts, or changes with respect to

which distributors qualify as comparable distributors). Id. at 149-50. Miller also testified that

TNS discussed this practice with DISH, and that DISH was "comfortable" with it. Id. DISH

makes no effort to rebut this testimony.



                                                 28
       Even construing the evidence in the light most favorable to DISH, the Court concludes that

TNS has demonstrated its entitlement to judgment on the MFN counterclaim. Miller's declaration,

as well as the MFN notices included in TNS' s submission, demonstrate TNS' s compliance with

this provision. DISH offers no evidence to raise a genuine dispute of fact concerning whether TNS

ever failed to inform DISH of a more favorable provision it offered to a comparable distributor.

DISH's argument that TNS breached the MFN provision by annually informing DISH of the more

favorable terms in its multi-year agreements fails, because nothing in the Agreement precludes

TNS from adopting such a practice, and the unrebutted evidence shows that DISH consented to it.

Miller Dep. at 150.     TNS's motion for summary judgment on the Most Favored Nation

counterclaim is, accordingly, granted.

               2. DISH Avails

       TNS's motion is denied, however, with respect to DISH's counterclaim for breach of the

DISH Avails provision. That provision grants DISH the right to use a set number of minutes of

TNS programming for DISH's own promotions and advertising, "subject to programming of

overriding national importance, in TNS, Inc.'s sole discretion." Agreement ,r 5.C. TNS has not

offered any material evidence in support of its motion for summary judgment on this claim. DISH,

on the other hand, has submitted the deposition of Julie Derry, the general manager of linear

operations at DISH, who testified to internal verification data showing that TNS did not air all of

the DISH Avails to which DISH was entitled under the Agreement. Derry 30(b)(6) Dep. at 18-

19. DISH further adduced TNS logs identifying the reasons why DISH Avails were preempted on

certain occasions, some of which appear to have been of"overriding national importance" (such

as "Philly police shooting" and "American sailors captured by Iran") and others of which would

appear to require explanation (such as "killed for time"). Morgan Deel. Ex. 13. TNS has not



                                               29
offered any explanation for its position that those preemptions were valid under the contract. Since

TNS has not pointed the Court to any evidence explaining why it believes its preemptions were

permissible under the Agreement, and DISH has offered contrary evidence raising genuine

questions of fact concerning their permissibility, TNS's motion for summary judgment on this

claim is denied. See Fed. R. Civ. P. 56(a) (requiring the movant to show that there is no genuine

dispute as to any material fact).

                                         CONCLUSION

         For the foregoing reasons, TNS's motion to strike portions of the declaration of David

Shull is denied. TNS's motion for summary judgment is granted in part and denied in part. No

later than October 11, 2019, the parties are to submit a joint letter to the Court proposing next

steps. The Clerk of Court is respectfully directed to terminate the motions pending at docket

entries 76 and 86.

SO ORDERED.

Dated:      September 27, 2019
            New York, New York


                                                  United States District Judge




                                                 30
